Citation Nr: 0629945	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pulmonary 
emphysema.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims file was later 
transferred to the jurisdiction of the RO in Huntington, West 
Virginia.  

In June 2004, the RO denied the claim of entitlement to 
service connection for pulmonary emphysema and the claim of 
entitlement to service connection for asbestosis.  

This case was previously before the Board.  In March 2006, 
the Board remanded the issues for further development.  A 
review of the record shows that the requested development has 
been accomplished.  

In August 2006, the veteran presented personal testimony 
during a Board Videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The evidence of record does not support the veteran's 
claim of having been exposed to asbestos during his period of 
service; service medical records do not demonstrate that the 
veteran was treated for lung disease during his period of 
service.  

2.  The record does not include a medical opinion which tends 
to link a current diagnosis of pulmonary emphysema to the 
veteran's period of service.  

3.  The evidence showing that the veteran is currently 
diagnosed as having asbestosis lacks probative value.  The 
record does not include medical evidence tending to link the 
claimed asbestosis to the veteran's period of service.  


CONCLUSIONS OF LAW

1.  Pulmonary emphysema was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

2.  Asbestosis was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence is necessary to 
substantiate the claims of entitlement to service connection 
for pulmonary emphysema and entitlement to service connection 
for asbestosis, but he was not provided with notice of the 
type of evidence that is necessary to establish a disability 
rating or effective date in the event that the claims of 
entitlement to service connection are granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in September 2003, prior to the RO's initial 
unfavorable decision, and again in September 2005.  
Therefore, there is no defect with respect to the timing of 
the VCAA notice letter.  

The Board concludes that the discussions contained in the 
September 2003 and September 2005 correspondences informed 
the veteran of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  The correspondence specifically informed the 
veteran of the evidence necessary to support the claims, 
where he should send the evidence, what he should do if he 
had questions or needed assistance, and what VA would do to 
assist him.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claim file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  He was also 
provided with an opportunity to present personal testimony at 
the August 2006 Videoconference hearing.  The veteran has not 
identified any additional evidence pertinent to the claims 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Law and Evidence

The veteran maintains that he is entitled to service 
connection for pulmonary emphysema and asbestosis.  In his 
August 2003 statement, he explained that during his period of 
service, he worked as a mechanic and that he worked on brake 
shoes that were made with asbestos.  He stated that he has 
not received any other asbestos exposure.  In the veteran's 
September 2003 statement, the veteran stated that he believed 
that he is diagnosed as having emphysema due to asbestos 
exposure.  

During the Board's Videoconference hearing, dated in August 
2006, the veteran testified that he was exposed to asbestos.  
He testified that following his period of service, he had 
trouble breathing.  He also stated that a doctor told him 
that suffered from asbestosis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 the 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See VA Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure.  See VAOPGCPREC 4-00.  

Based on the foregoing, the VA must analyze the veteran's 
claim of entitlement to service connection for a disability 
that is related to asbestos exposure, under the established 
administrative protocols.  See Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The latency period for asbestos- related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  See M21-1, Part VI, 7.21(b)(2), 
p. 7-IV-3 (January 31, 1997).  An asbestos-related disease 
can develop from brief exposure to asbestos.  Id.  

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the United States Court 
of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).  

The RO must determine whether military records demonstrate 
evidence of asbestos exposure during the veteran's period of 
service, develop the claim to determine whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  See M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 
and 7-IV-4 (January 31, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  

The service medical records show that on enlistment 
examination, dated in August 1949, there were no significant 
abnormalities of the lungs or chest.  The service medical 
records show that the veteran was treated for several 
conditions, but there were no records indicating that he was 
treated for a condition of his lungs or chest.  There were no 
records showing treatment for pulmonary emphysema.  The 
December 1952 service discharge examination shows that the 
clinical evaluation of the veteran's lungs and chest were 
evaluated as normal.  Further, the service medical records do 
not include any documentation which indicates that the 
veteran was exposed to asbestos during his period of service.  

The post-service medical records associated with the claims 
file include VA examination reports, dated in March 1971, 
April 1992 and February 2004; medical records from Westside 
Health Center, dated in August 1991; medical records from W. 
Esterline M. D. at Grant/Riverside Methodist Hospitals, dated 
in May 1997; medical records from Park Medical Center, dated 
in March 1998; and VA medical treatment records, dated from 
October 2001 to August 2005.  

The VA examination report, dated in March 1971, shows that 
the examination of the veteran's respiratory system revealed 
pulmonary resonance clear to auscultation and percussion; no 
rales.  The March 1971 radiographic report shows that the 
veteran's heart and lungs were within normal limits.  During 
the VA examination, dated in April 1992, the veteran stated 
that he was informed that he has had emphysema in the past.  
It is also noted that the veteran has been a heavy smoker in 
the past.  The veteran was not, however, diagnosed as having 
a pulmonary condition.  

The Discharge Summary Report from Grant/Riverside Medical 
Center, dated in May 1997, shows that the veteran has a 
history of smoking and chronic obstructive pulmonary disease 
(COPD).  He was admitted for cardiac work-up for unstable 
angina.  He was given a primary diagnosis of subendocardial 
acute myocardial infarction, first episode, and a secondary 
diagnosis of posthemorrhagic anemia, coronary 
atherosclerosis, native coronary, premature beats, emphysema, 
hypertension, and a history of tobacco use.  The veteran was 
not diagnosed as having asbestosis.  

The March 1998 Park Medical Center, VA Clinical Summary, 
shows that the veteran has a medical history which is 
positive for emphysema.  The physical examination of the 
veteran's respiratory system showed increased anterior-
posterior (AP) diameter of the thorax with dramatically 
decreased breath sounds on auscultation.  The pulmonary 
function tests (PFT) show that the veteran has severe 
obstructive physiology with significant response to 
bronchodilators.  The impression states that the veteran is 
exceedingly disabled secondary to a combination of ischemic 
cardiomyopathy, as well as severe pulmonary emphysema.  The 
March 1998 radiology results reveal a clinical history of 
shortness of breath.  The impression states that there is no 
acute cardiopulmonary disease.  

The VA medical treatment records, with dates beginning 
October 2001, show several illnesses that are related to the 
veteran's respiratory system.  The records show that the 
veteran repeatedly sought treatment for productive cough and 
that he is also diagnosed as having COPD and bronchitis.  In 
the June 2003 VA medical treatment record, it is noted that 
the veteran discontinued smoking several years ago, but that 
he was exposed to asbestos while working with brake drums in 
his position as a mechanic.  In the January 2004 VA 
outpatient treatment record, B. Keating, MSW, stated that the 
veteran related that he was a mechanic during his period of 
service and that he constantly worked on brakes.  The VA 
medical treatment reports, dated through February 2004, 
continued to show that the veteran has a history of COPD and 
emphysema.  

On VA respiratory examination, dated in February 2004, the 
examiner documented that the claims file was reviewed.  The 
examiner's report of the veteran's history indicates that he 
was a mechanic during his period of service and he was 
exposed to asbestos from brakes and clutches.  It is noted 
that the veteran also held employment as a mechanic following 
his discharge from service.  It is also noted that the 
veteran's history is significant for cigarette use and that 
he discontinued smoking cigarettes approximately 15 years 
prior to the date of the examination.  A long-standing 
history of chronic bronchitis and COPD is noted, as well as a 
finding of severe pulmonary disease.  

The examination report includes findings of a July 2003 
computed tomography (CT) scan of the chest.  There was no 
pleural plague, calcifications imaged.  The images of the 
lungs showed evidence of extensive bullous emphysematous 
changes with areas of pleural and parenchymal scarring imaged 
posteriorly in the apices.  The findings also show minimal 
pleural plague formation without calcification imaged in the 
left lower lung zone.  

The February 2004 PFTs reveal severe obstruction with 
excellent post-bronchodilator response, normal lung volumes, 
severely reduced diffusion capacity.  It is noted that COPD 
is usually reflected in the timed vital studies and 
interstitial lung disease from asbestosis would best be 
reflected in diffusion capacity of carbon monoxide, single 
breath (DLCO).  

In pertinent part, the examination report shows an impression 
of "severe chronic obstructive pulmonary disease with CT 
scan of the chest and chest X-ray, as likely as not, are not 
diagnostic of asbestosis" and that the veteran has 
approximately a 30 to 40 year history of cigarette smoking.  
The examiner reiterated that the veteran provided a history 
of having been exposed to asbestos during his period of 
service; however, the examiner did not indicate that there 
was any relationship between any diagnosed respiratory 
disorder/disease and the veteran's period of service.  The 
examiner concluded by stating that the veteran would obtain 
copies of records from Dr. Esterline with the hope of 
resolving the question as to whether there is any evidence of 
pleural plaguing at the time of the cardiac surgery as 
mentioned in the operative notes.  Note that the records from 
W. Esterline, M.D. at Grant/Riverside Methodists Hospitals 
are discussed in detail above.  

In the April 2004 Addendum to the February 2004 VA 
respiratory examination report, J. D. Harrah, M.D. stated 
that the veteran gathered information regarding his cardiac 
status and presented the information for review.  A summary 
of the May 1997 surgery was provided in the Addendum.  The 
Addendum does not show that the impression provided by J. D. 
Harrah changed from that which was stated in the February 
2004 VA examination report.  A medical opinion linking the 
diagnosis of pulmonary emphysema, or a current diagnosis of 
asbestosis, to the veteran's period of service was not 
provided in the Addendum.  

The additional VA medical treatment records, dated through 
August 2005, continue to show that the veteran is diagnosed 
as having COPD and that he was exposed to asbestos.  These 
records do not, however, include a medical opinion which 
actually states that the findings of pulmonary emphysema are 
related to his period of service, or that he is currently 
diagnosed as having asbestosis which is related to his period 
of service.  Rather, the records only indicate that the 
veteran's medical history is significant for emphysema and, 
some of the records show contradicting information as to a 
diagnosis for asbestosis.  

Entitlement to Service Connection for Pulmonary Emphysema

In view of the foregoing evidence, law and regulations, the 
Board finds that the record does not include evidence 
demonstrating that the veteran is currently diagnosed as 
having pulmonary emphysema due to asbestos exposure during 
his period of service, or that he is otherwise diagnosed as 
having pulmonary emphysema which is related to his period of 
service.  

The first matter for consideration is whether the evidence 
demonstrates that the veteran has been exposed to asbestos 
during his period of service.  The Board initially notes that 
the RO requested records showing that the veteran was exposed 
to asbestos during his period of service and information 
regarding the veteran's employment positions.  The November 
2003 and January 2004 responses to the RO's requests state 
that the records containing the requested information were 
"fire-related" and that the type of information that was 
requested could not be reconstructed.  In this regard, the 
Board finds that the RO properly developed the claim with 
regard to requesting information to determine whether the 
veteran was in fact exposed to asbestos during his period of 
service.  

The service medical records do not include statements 
indicating that the veteran was exposed to asbestos during 
his period of service and it appears that any helpful records 
may have been destroyed in a fire at the National Personnel 
Records Center.  The Board is aware that in such situations, 
it has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In view of 
the heightened obligation, the Board carefully reviewed the 
claims file to determine whether the veteran's claims of 
having been exposed to asbestos during his period of service, 
to include his statements in the VA treatment records 
discussed below, are supported by the post-service evidence 
of record.  

The Board notes that prior to the April 1992 VA examination, 
there were no treatment records, or complaints of a 
respiratory disease, which the veteran claimed as secondary 
to asbestos exposure.  At the time of the April 1992 VA 
examination, the veteran related to the examiner that he was 
told that he suffered from emphysema and he related his 
history of smoking.  He did not, however, indicate that 
emphysema was related to his period of service.  The May 1997 
diagnosis of emphysema from Grant/Riverside Methodists 
Hospital is not associated with any claimed in-service 
asbestos exposure.  

The VA medical treatment records, however, report that the 
veteran was exposed to asbestos.  The first VA medical record 
including documentation showing that the veteran claimed to 
have been exposed to asbestos is dated in January 2003.  This 
record shows that the veteran has a medical history that is 
significant for asbestosis.  Clearly, a medical history 
significant for asbestosis requires exposure to asbestos.  
Note, however, that the VA medical treatment record did not 
associate the veteran's medical history of asbestosis with 
his period of service.  

The Board finds that after reviewing the entire claims file, 
the post-service medical evidence does not indicate that the 
veteran was exposed to asbestos during his period of service.  
The record actually shows that the veteran associates his 
exposure to asbestos with his employment as a mechanic, per 
the June 2003 VA notations.  The record shows that the 
veteran stated that he held a position as a mechanic in 
service, as well as the post-service records show that he was 
also a mechanic for many years following his period of 
service.  

In view of the forgoing, the Board finds that the contentions 
that the veteran was exposed to asbestos during his period of 
service are not supported by the evidence of record.  
Furthermore, the evidence shows that the veteran has a prior 
history of heavy smoking.  And lastly, the evidence does not 
show that the veteran is currently diagnosed with pulmonary 
emphysema which is actually related to in-service asbestos 
exposure.  

The next matter for consideration is whether the veteran is 
currently diagnosed as having pulmonary emphysema which is 
otherwise related to his period of service.  As a reminder, 
in order to satisfy the requirements for establishing 
entitlement to service connection, in addition to the 
existence of a current disability, there must also exist a 
medical nexus opinion that shows that there is a relationship 
between the current disability and the veteran's period of 
service.  

In the veteran's case, the record does not include a medical 
evidence which tends to show that the veteran is currently 
diagnosed as having pulmonary emphysema which is related to 
his period of service.  In the absence of the requisite 
medical evidence, the Board concludes that the requirements 
for establishing entitlement to service connection for 
pulmonary emphysema have not been met.  

Entitlement to Service Connection for Asbestosis

As mentioned above, the service medical records are without 
any reference to the veteran having been exposed to asbestos 
during his period of service or the veteran having suffered 
from a lung disease due to asbestos exposure.  The VA medical 
treatment records report that the veteran was exposed to 
asbestos and that the veteran has been diagnosed as having 
asbestosis.  The VA medical treatment records appear to 
relate the diagnosis of asbestosis to his work as a mechanic.  
The Board finds that the record does not include a medical 
opinion demonstrating that there is a relationship between 
any current diagnosis of asbestosis and the veteran's period 
of service, to include his claimed in-service employment as a 
mechanic.  

In fact, a review of the post-service medical record 
demonstrates that there are conflicting reports as to whether 
the veteran is currently diagnosed as having asbestosis.  The 
VA medical treatment records show that the veteran is 
diagnosed as having asbestosis and the February 2004 VA 
respiratory examination report does not show that the veteran 
is diagnosed as having asbestosis.  The Board points out that 
while the VA medical treatment records include documentation 
indicating that the veteran is diagnosed as having 
asbestosis, the preponderance of the medical evidence 
demonstrates that the veteran is not diagnosed as having 
asbestosis.  Specifically, the February 2004 VA respiratory 
examination report essentially states that the findings 
associated with COPD, the CT scan of the veteran's chest, and 
the chest X-ray are not indicative of asbestosis.  

The Board finds that the competent VA medical professional 
that performed the February 2004 respiratory examination 
offered medical findings based on a review of the veteran's 
complete medical history, to include his post-service 
employment positions working as a mechanic.  Further, a 
review of the examination report shows that the diagnoses 
were clearly based on a thorough examination of the veteran's 
respiratory system, to include PFTs and X-ray studies of the 
lungs and chest.  In contrast, the diagnosis of asbestosis 
provided in the VA medical treatment records is not supported 
by the evidence of record, and appears to be based on history 
provided by the veteran; the records are not associated with 
tests results that show support for the diagnosis of 
asbestosis.  

Accordingly, the Board finds that the February 2004 VA 
examination report is of greater probative value than the VA 
treatment records that include statements indicating that the 
veteran is currently diagnosed as having asbestosis.  
Therefore, the weight of the evidence is against finding that 
the veteran is currently diagnosed as having asbestosis.  

However, even assuming that the veteran actually suffers from 
asbestosis, as discussed above, the evidence does not support 
the conclusion that the veteran was in fact exposed to 
asbestosis in service, or that the claimed asbestosis is 
otherwise related to service.

III.  Conclusion

To give the veteran every consideration and to provide an 
analysis in accordance with the heightened duty set forth in 
O'Hare, the Board reminds the veteran that the requirements 
for establishing entitlement to service connection require a 
relationship between a current disability and the veteran's 
period of service, established by a medical opinion.  In the 
instant appeal, the weight of the evidence is against the 
claims on appeal, and thus, the claims must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from pulmonary emphysema 
and asbestosis as a result of in-service asbestos exposure.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  


In reaching the above conclusions, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for pulmonary emphysema and 
asbestosis.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for pulmonary emphysema is 
denied.

Entitlement to service connection for asbestosis is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


